DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhadia et al. (US 9,181,370) in view of Yamashita (2002/0177005).
Sukhadia discloses a supported catalyst composition comprising catalyst component I of formula (A) and catalyst component II of formula (B) for providing a bimodal ethylene-hexene copolymer composition with reversed short chain distribution:

    PNG
    media_image1.png
    67
    82
    media_image1.png
    Greyscale
   (A) 	and	
    PNG
    media_image2.png
    125
    223
    media_image2.png
    Greyscale
    (B) ,
wherein, Cp is selected from optionally substituted cyclopentadienyl and indenyl which includes tetrahydroindenyl (col. 5, lines 25-39; col. 7, line 16-55; col. 13, lines 26-35; and col. 20, lines 58-67).  Sukhadia further demonstrates the following supported catalyst composition in Examples 1-9 for providing various bimodal ethylene-hexene copolymer compositions (col. 42, lines 32-36; col. 43, line 22 to col. 46):
   
    PNG
    media_image3.png
    80
    399
    media_image3.png
    Greyscale

Sukhadia’s Metallocene B meet the limitations of catalyst component B of the instant claims.  While Sukhadia does not exemplified a bridged bis(tetrahydroindenyl) ligand containing metallocene component (A), Sukhadia’s teaching of Cp to be selected from tetrahydroindenyl suggests a bridged bis(tetrahydroindenyl) metallocene.  Bridged bis(tetrahydroindenyl) metallocene is functionally equivalent to the bridged bis(indenyl) metallocene and conventionally used for providing low density ethylene copolymer as disclosed in Yamashita:

    PNG
    media_image4.png
    386
    445
    media_image4.png
    Greyscale

Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Yamashita’s ethylenebis(4,5,6,7-tetrahydroindenyl) zirconium dichloride as Sukhadia’s metallocene component (A) to provide a binary metallocene catalyst to prepared an ethylene copolymer composition with tailored the molecular weight distribution and short chain distribution since such is within the scope of Sukhadia’s teaching and in the absence of any showing criticality and unexpected results.
Response to Arguments
As correctly stated in Applicant’s Remarks filed November 7, 2022, Applicant’s Comparative Example 7 representative of the binary catalyst composition disclosed in Sukhadia et al. (US 9,181,370) cited in the previous Office Action does not have reversed comonomer distribution; however, such a showing is under a specific polymerization condition. When the polymerization is conducted at different conditions such as at different hydrogen concentrations or polymerization temperatures, the polymer composition distributions will not be the same since Met 5 and Met 6 of Comparative Example 7 respond to hydrogen and temperature changes differently during polymerization.   For example, if Met 5 has lower response toward hydrogen as compared to Met 6, when the polymerization is conducted at higher hydrogen concentration, Met 5/Met 6 catalyst will provide reversed comonomer distribution in the polymer chain.                                                                                                                                                                                                                                                                                                                                                                                                
In conclusion, the showing is not commensurate to the scope of the instant claims wherein catalyst composition is not limited to catalyst component A of ethylenebis (tetrahydroindenyl)zirconium dichloride and catalyst component B of (butenyl)MeC(Cp)2,7-di-tBuFlu)ZrCl2 and the reversed comonomer distribution in the polymer chain limitation is not a part of the claim limitations.                                                                                
In the absence of showing criticality and unexpected result, the rejections of the record are still deemed proper and thus maintain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763